323 S.W.3d 88 (2010)
STATE of Missouri, Respondent,
v.
Patricia A. MUELLER, Appellant.
No. ED 94031.
Missouri Court of Appeals, Eastern District, Division Three.
October 19, 2010.
Craig A. Johnston, Columbia, MO, for appellant.
Kathryn A Busch, Warrenton, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant, Patricia Mueller, appeals the judgment entered by the Circuit Court of Warren County following a trial in which the court convicted her of animal abuse, in violation of section 578.012 RSMo. (Supp.2009). The trial court sentenced the defendant to six months' incarceration, suspending execution of the sentence and placing the defendant on two years of probation. Finding no error, we affirm.
*89 We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).